Citation Nr: 1540285	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO. 08-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a vision condition other than decreased tear production, to include pinguecula, guttata, cataracts, lattice degeneration and macular degeneration.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis from July 30, 2010 forward, and entitlement to TDIU, to include on an extraschedular basis prior to July 30, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and E. O.

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

By way of background, while on remand service connection was granted for decreased tear production in December 2014. As such, the service connection issue on appeal has been re-characterized as entitlement to service connection for a vision condition other than decreased tear production.

The Board remanded the issues on appeal for additional development in December 2010 and May 2013. Appropriate efforts having been made to obtain the identified records and the requested examinations having been provided, the Board finds the directives having been substantially complied with and the matter is properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and E. O. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2010. A transcript of the hearing is associated with the electronic claims file. In December 2012, the Veteran specifically informed the RO that he did not want another hearing with respect to his claim of entitlement to TDIU. See December 2014 Report of Contact. As such, the hearing request as to that issue is considered withdrawn. 38 C.F.R. § 20.704(e).

The Board notes that while the representative in the appellate brief indicated that the Veteran's mental conditions have not been rated properly, the representative proceeded to then argue that insufficient emphasis had been placed on the psychiatric condition as it pertains to the denial of the claim for TDIU. Therefore, the Board finds that the representative was not attempting to raise a claim of entitlement to an increased rating for a psychiatric disability, and was instead arguing that the noted severity of the psychiatric condition should be more carefully considered when deciding the issue of TDIU. Therefore, the Board will not refer the issue of entitlement to an increased rating for a psychiatric condition at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a vision disorder and TDIU, to include on an extraschedular basis prior to July 30, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period from July 30, 2010 forward, the Veteran has disabilities affecting the same body system which combine for a rating of 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.




CONCLUSION OF LAW

The criteria for TDIU from July 30, 2010 forward have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of entitlement to TDIU, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim of service connection for a vision condition other than decreased tear production requires further development, and will be addressed in the remand section below.

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). As an initial matter, the Board notes that the Veteran asserted in at least June 2009 that he was entitled to TDIU based on physical and mental disabilities.  At that time, issues pertaining to whether the Veteran was entitled to an increased rating for ilioinguinal nerve entrapment syndrome and costochondritis of the left second, third and fourth ribs were pending. During the course of the claims, the combined ratings have changed. As such, the Board must determine the earliest point the Veteran met the noted schedular criteria, and therefore became eligible for entitlement to TDIU.

As of July 30, 2010, the Veteran was service connected for dysthymic disorder at 30 percent, a low back disability at 20 percent, ilioinguinal nerve entrapment syndrome at 10 percent, left knee arthritis at 10 percent, costochondritis of the left second, third and fourth ribs at 10 percent, a surgical scar at 10 percent, and hemorrhoids at 10 percent. While these disability ratings do not meet the individual or combined criteria for TDIU if combined directly, several of the disabilities for which service connection was in effect at this time do affect the same body system. Specifically, the low back, left knee and rib disabilities are all orthopedic in nature. As such, these three disabilities can be treated as a single disability for the purposes of meeting the single disability rated at 40 percent requirement. 38 C.F.R. § 4.16(a).

When combined, the Veteran's low back, left knee and rib disabilities result in a 40 percent rating. 38 C.F.R. § 4.25(a), Combined Ratings Table. Further, when individually combined, the Veteran's rated disabilities as of July 30, 2010 result in a combined overall rating of 70 percent. Id. Thus, as of July 30, 2010 the schedular criteria for TDIU were met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board notes that the Veteran was service connected for the low back, left knee and rib disabilities prior to July 30, 2010, and thus for the purposes of TDIU did have a single disability rated at 40 percent prior to July 30, 2010. However, such disabilities can only be combined for the purposes of establishing a single disability rated at 60 percent or 40 percent. 38 C.F.R. § 4.16(a). When determining overall disability level, the rated disabilities are still individually combined in accordance with the combined ratings table. Id. When the rated disabilities prior to July 30, 2010 are individually combined the resulting overall rating is only 60 percent. 38 C.F.R. § 4.25. Thus, while the Veteran did have a single disability rated at 40 percent or more prior to July 30, 2010, he did not have a combined overall rating of 70 percent or higher until July 30, 2010, when service connection for hemorrhoids was granted. As such, the threshold requirements for entitlement to TDIU were not met prior to that date. 

Accordingly, the Board will address entitlement to TDIU on a schedular basis from July 30, 2010 forward, and refer the issue of entitlement to TDIU on an extraschedular basis prior to July 30, 2010 in the remand section below. Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 38 C.F.R. § 4.16(b).

With the threshold requirements satisfied from July 30, 2010 forward, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has most consistently indicated that he has been unemployed since 1986, but has indicated in other statements to SSA and VA examiners that his unemployment began in 1994 or 2001. The Veteran has endorsed a variety of manual labor and service jobs, including pizza maker, dishwasher and forklift operator. The Veteran has a high school diploma and there is no evidence of any type of special training outside of the military.

The Veteran has submitted numerous statements indicating that his depression, low back disability, and inguinal hernia interfere with his ability to work. He also submitted two additional lay statements from friends in November 1999, both of which testified to the fact that the Veteran experienced constant pain which interfered with his ability to work.

In addition to the Veteran's work and education history and the lay evidence, the medical evidence of record contains several opinions concerning the Veteran's employability. A June 1999 private physician indicated that the Veteran was unable to gain meaningful employment due to the chronic pain resulting from his ilioinguinal nerve entrapment. March 2009, November 2009, September 2010, and March 2011 treatment records all indicated that the Veteran was not employed due to either one or a combination of his inguinal hernia or low back pain. 

A November 2010 VA treatment record noted that the Veteran's likelihood of obtaining meaningful employment is slim due to his psychiatric condition. The Board notes that the VA did not specifically state to what degree, if any, this occupational impairment was attributable to his service-connected dysthymic disorder as opposed to his nonservice-connected posttraumatic stress disorder (PTSD). However, if the conditions cannot be sufficiently distinguished, entitlement to the benefit sought is determined based on the overlapping symptoms, which are attributed in whole to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998). 

As such, the Board will attribute the Veteran's occupational impairment due to his overall psychiatric condition to his service-connected dysthymic disorder. While the April 2011 psychological examiner indicated that the Veteran did not have an occupational impairment due to his disability, this was solely based on the fact the Veteran was unemployed, and seemingly not based at all on his symptomatology or actual ability to function. Therefore, this notation is entitled to no probative value.

SSA disability records contain numerous references to an inability to lift objects due to the service-connected low back disability and pain from the service-connected ilioinguinal nerve entrapment. Also, of particular note is that the Veteran was medically discharged from the military in June 1986 due to residual pain and other issues from his inguinal hernia, including what was later diagnosed as ilioinguinal nerve entrapment syndrome. 

In weighing the lay and medical evidence of record, as well as the Veteran's education level and history of working almost entirely in either service or manual labor jobs, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field. As such, based on the combined effects of the Veteran's service connected disabilities, entitlement to TDIU is warranted.
 

ORDER

Entitlement to TDIU on a schedular basis from July 30, 2010 forward is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, VA obtained an eye examination in May 2012, with an addendum opinion being provided in September 2014. In the addendum opinion the examiner provided a negative opinion concerning the Veteran's diagnosed pingueculae, guttata, and lattice degeneration. However, the currently diagnosed cataracts were not addressed in the opinion. As such, the Board must unfortunately remand the claim for another addendum opinion addressing whether the Veteran's cataracts are related to his active duty service, to include as due to his claimed eye trauma.

Concerning TDIU, as noted above the Veteran meets the schedular requirements for TDIU starting on July 30, 2010. However, as there is evidence that the Veteran was also unemployable during this period, and because the schedular criteria are not met, the Board concludes that the facts of this case meet the criteria for submission of the appellant's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis prior to July 30, 2010. Therefore, remand for this purpose is warranted. 

While on remand, appropriate efforts should be made to obtain any additional relevant VA treatment records. The evidence of record also indicates that the Veteran was involved in vocational rehabilitation, and therefore the Veteran's VA Vocational Rehabilitation records should also be obtained, if available.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Vocational Rehabilitation folder or records.

2. After completing the above development to the extent possible, obtain an addendum opinion from the examiner who provided the September 2014 VA eye addendum opinion, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the reviewer, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cataracts are related to his active duty service, to include his report of in-service eye trauma?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After completing the above development listed in Directive 1 to the extent possible, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis prior to July 30, 2010 is warranted.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


